 Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 1 of 13 PageID #:2441
                                                   PUBLIC REDACTED VERSION



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS


FAIR ISAAC CORPORATION,

                  Plaintiff,

    v.

TRANS UNION LLC,
                                            Case No. 1:17-cv-08318
                  Defendant.

                                            Hon. Sharon Johnson Coleman
TRANS UNION LLC,                            Magistrate Judge Young B. Kim

                  Counterclaim-Plaintiff,

    v.

FAIR ISAAC CORPORATION,

                  Counterclaim-Defendant


FAIR ISAAC CORPORATION’S RESPONSE IN OPPOSITION TO TRANSUNION’S
         MOTION FOR LEAVE TO SERVE WRITTEN DISCOVERY
     Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 2 of 13 PageID #:2442




                                           INTRODUCTION

          With discovery in this case already well underway, TransUnion seeks to muddy the waters

by serving additional written discovery requests about the termination of agreements with

TransUnion of Canada, Inc. (“TU Canada”) for the license and distribution of FICO Scores in

Canada (“Canada Scoring Agreement”). TransUnion’s motion and supporting declarations omit

some very important facts. The negotiations to replace the Canada Scoring Agreement—

                                                                                         —only reached

impasse earlier this year after



                                                                                 . Jones Decl. ¶¶ 14-18

& Ex. 1 (10/18/19 Ltr. from J. Woodward).1 Now, according to TransUnion, FICO’s decision not

to deal with TU Canada on those “anticompetitive” terms in Canada is also anticompetitive.

TransUnion’s inconsistent and changing theories are indicative of the lawyer-driven nature of its

antitrust counterclaims, which are designed to distract from what this case is fundamentally about:

TransUnion’s widespread breaches of the parties’ agreements and massive underreporting of the

royalties it owes to FICO.

          These issues aside, TransUnion’s motion should be denied because it does not seek

discovery relevant to TransUnion’s existing antitrust claims, which are expressly limited to FICO’s

alleged contracting practices, and their alleged impact and effects, in the United States. Rather, as

TransUnion admits, Mot. at 6, it seeks discovery about the termination of the Canada Scoring

Agreement in order to fish for grounds to assert a new potential claim against FICO based on a

“refusal to deal” theory of antitrust liability. As detailed below, there are several reasons why that



1
    The Declaration of Nathan Jones, FICO’s Vice President of Business Operations, is submitted herewith.
    Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 3 of 13 PageID #:2443




claim would fail. But if TransUnion wishes to sue FICO for an alleged refusal to deal, then it must

seek leave to amend its complaint so that the legal sufficiency of its allegations can be evaluated

by Judge Coleman before discovery proceeds. Under the pleading standards established by

Twombly, there is a clearly defined order of operations: complaint, plausibility, discovery.

TransUnion cannot skip the first two steps and proceed straight to the third.

                            BACKGROUND OF RELEVANT FACTS

        As TransUnion admits, the Canada Scoring Agreement governed the license of FICO credit

scoring analytics to TU Canada to facilitate TU Canada’s distribution of FICO Scores in “the

Canadian market.” Mot. at 2.



                   . Jones Decl. ¶¶ 2-4.

                                              . Id. ¶ 5.

                                                   . Id. ¶ 6.2

        The economic terms of the Canada Scoring Agreement, which was established in the

1990s, had not been updated for many years. Jones Decl. ¶ 10. In May 2018,



                                                        . See Dias Decl. Ex. 1.3 FICO and TU Canada

then engaged in negotiations for a potential new scoring agreement to replace the Canada Scoring



2
  Although it is not material to TransUnion’s motion, TransUnion mischaracterizes the Canada Scoring
Agreement as a contract between “FICO” and TU Canada. E.g., Mot. at 2.

                                                                          . Jones Decl. ¶ 3. Thus, when
FICO gave written notice of its intent to let the Canada Scoring Agreement expire in May 2018, it referred
to “t
                                       ” Dias Decl. (ECF No. 148) Ex. 1.
3
 The parties subsequently agreed to a                termination date to provide for an orderly transition
period for FICO and its affiliates, TU Canada, and end-users. Dias Decl. ¶ 22; Jones Decl. ¶ 20.
                                                    2
  Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 4 of 13 PageID #:2444




Agreement. Jones Decl. ¶ 11.

             Id.                                                 Id. ¶ 12.



     , TU Canada informed FICO that




        . Id. ¶ 14 & Ex. 1. Thus, what TU Canada proposed for the new Canadian scoring

agreement was substantially similar to the structure of the U.S. scoring agreement between FICO

and TransUnion—                                               —that TransUnion is currently suing

FICO about in this litigation. Id. ¶¶ 15-16. TransUnion calls this structure a “pricing scheme” by

FICO to “unlawfully leverage its monopoly power and foreclose competition.” TU Counterclaims

(ECF No. 35) ¶¶ 50-58. In particular, TransUnion attacks the “Level Playing Field” clause in the

U.S. scoring agreement as purportedly allowing FICO “to extract monopoly prices.” Id. ¶ 60.

TransUnion claims that the “Level Playing Field” clause has “reduced incentives to develop

innovative methods of distributing credit scores” and has had an “exclusionary effect.” TU MTD Opp.

(ECF No. 71) at 4, 11. And TransUnion says that FICO should pay damages in excess of “ten million

dollars” (pre-trebling) to compensate it for these supposed injuries. TU Counterclaims ¶ 7.

        To be clear, FICO believes that these allegations are baseless, and discovery will show them

to be without merit. But having been dragged into protracted litigation by TransUnion once already

over the “Level Playing Field” provision (among other terms) in a license agreement, FICO is not

inclined to litigate the same dispute one day in Canada.

                                                                    . Jones Decl. ¶¶ 17-18.

        Also, the Canada Scoring Agreement’s termination is not “likely to hurt FICO’s bottom line.”

Mot. at 5.                                                                                    . Jones

                                                  3
     Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 5 of 13 PageID #:2445




Decl. ¶ 22.



                           . Id.



                                            . Id.

                                                                     . Id. ¶ 23.

                                           ARGUMENT

I.       TransUnion Improperly Seeks Discovery For Unasserted Claims

         It is well-established that “attempt[ing] to discover evidence . . . for unasserted claims is

improper.” Am. Roller Co. v. Foster-Adams Leasing, LLP, 2006 WL 1371441, at *3 (N.D. Ill.

May 16, 2006). See also Maui Jim, Inc. v. SmartBuy Guru Enter., 386 F. Supp. 3d 926, 948 (N.D.

Ill. 2019) (“We see no reason to allow this claim to go to discovery only so that SBG may conduct

a ‘fishing expedition’ that may result in a viable antitrust claim.” (quoting In re Dairy Farmers of

Am., Inc. Cheese Antitrust Litig., 801 F.3d 758, 766 (7th Cir. 2015))); In re Dealer Mgmt. Sys.

Antitrust Litig., 2018 WL 6048262, at *5 (N.D. Ill. Nov. 19, 2018). TransUnion admits that this

is the purpose of its proposed discovery requests, asserting that the termination of the Canada

Scoring Agreement with TU Canada “could be independently actionable under Section 2 of the

Sherman Act” as a so-called “refusal to deal.” Mot. at 6.

         Even if TransUnion had sought leave to assert such a claim, which it has not done, a refusal

to deal claim is “at or near the outer boundary of § 2 liability.” Verizon Commc’ns Inc. v. Law

Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 399 (2004). See also Authenticom, Inc. v. CDK

Global, LLC, 874 F.3d 1019, 1025 (7th Cir. 2017) (“Even monopolists are almost never required

to assist their competitors.”). There are multiple reasons why TransUnion or TU Canada likely

could not assert any type of antitrust claim based on the Canada Scoring Agreement:

                                                    4
    Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 6 of 13 PageID #:2446




        a.      Under the Foreign Trade Antitrust Improvements Act (“FTAIA”), 15 U.S.C. § 6a,

there is no antitrust liability for conduct—including conduct undertaken or based in the United

States—that affects only foreign commerce. Thus, even if TransUnion could show that FICO’s

dealings with TU Canada were “anticompetitive,” the “Sherman Act does not prevent them from

entering into a business arrangement, however anticompetitive, as long as those arrangements

adversely affect only foreign markets.” Commercial St. Express LLC v. Sara Lee Corp., 2008 WL

5377815, at *3 (N.D. Ill. Dec. 18, 2008) (citing F. Hoffmann-La Roche Ltd. v. Empagran S.A., 542

U.S. 155, 161 (2004)). Here, the Canada Scoring Agreement governed the distribution of FICO

Scores in Canada, to Canadian end-users, by TU Canada (a Canadian entity). See supra, p. 2;

Jones Decl. ¶¶ 2-6; Dias Decl. ¶¶ 3-5. Thus, the FTAIA likely would bar any attempt to bring

claims against FICO based on the termination of the Canada Scoring Agreement.

         Other decisions make clear that the mere fact that FICO is a U.S. business is of no

significance under the FTAIA, which exempts all “conduct that lacks the requisite domestic effect,

‘even where the anti-trust conduct originates in the United States or involves American-owned

entities operating abroad.’” United Phosphorus, Ltd. v. Angus Chem. Co., 131 F. Supp. 2d 1003,

1009 (N.D. Ill. 2001) (quoting Optimum, S.A. v. Legent Corp., 926 F. Supp. 530, 532 (W.D. Pa.

1996)), aff’d, 322 F.3d 942 (7th Cir. 2003) (en banc), overruled on other grounds by Minn-Chem,

Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012) (en banc).4 Nor is TransUnion’s bare (and

unpleaded) allegation that the termination of the Canada Scoring Agreement was intended to harm

it in the United States is sufficient: under the FTAIA, “a plaintiff’s showing of domestic effects


4
 In Minn-Chem, the Seventh Circuit held that the FTAIA does not establish a jurisdictional limit, but rather
sets forth an element of an antitrust claim, overruling its prior decision in United Phosphorous. 683 F.3d
at 852-53. Minn-Chem did not otherwise alter the substantive application of the FTAIA—and, in fact, it
reinforces the above analysis. See id. at 854 (“Where the FTAIA does apply, it ‘remov[es] from the
Sherman Act’s reach . . . commercial activities taking place abroad, unless those activities adversely
affect . . . imports to the United States.” (alterations in original) (quoting Empagran, 542 U.S. at 161)).
                                                     5
  Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 7 of 13 PageID #:2447




must include a demonstration of ‘antitrust injury to the market or to competition in general, not

merely injury to individuals or individual firms.’” Id. (quoting McGlinchy v. Shell Chem. Co., 845

F.2d 802, 815 (9th Cir. 1988)).

       b.      In addition, a “refusal to deal” claim must plausibly allege that a monopoly firm’s

decision not to deal with (and thereby assist) a rival “was irrational but for its anticompetitive

effects[.]” Viamedia, Inc. v. Comcast Corp., 218 F. Supp. 3d 674, 698 (N.D. Ill. 2016) (St. Eve,

J.). Here, the purported refusal to deal does not even involve TransUnion, the entity who would

assert such a claim. It involves TU Canada, a non-party. And FICO’s decision not to enter into a

new scoring agreement with TU Canada on terms that were substantially similar to the terms that

TransUnion claims are anticompetitive in the U.S. agreement, and for which TransUnion is

seeking millions of dollars in damages, among other relief, is not plausibly irrational.

       There is no basis for TransUnion’s repeated assertions (see Mot. at 3, 4, 7) that the non-

renewal of the Canada Scoring Agreement with TU Canada was only motivated by FICO’s sour

grapes over “TransUnion’s antitrust claims against FICO in the United States” as opposed to other

business considerations and

                 . See Jones Decl. ¶¶ 14-19. Importantly, however, even if the Court were to

accept TransUnion’s unfounded narrative at face value, it still would not support a plausible

antitrust claim. See, e.g., House of Mat’ls, Inc. v. Simplicity Pattern Co., 298 F.2d 867, 871 (2d

Cir. 1962) (“Appellee does not cite, and we have not found any case in which a ‘refusal to deal’

based on a customer’s prosecution of a suit against a manufacturer has been held to constitute an

unreasonable restraint of trade.”); Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., 2019 WL

4751940, at *8 (N.D. Cal. Sept. 30, 2019) (finding that defendants were “justified” in




                                                 6
    Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 8 of 13 PageID #:2448




discontinuing their business relationship with competitor where it was “undisputed that Defendants

only refused to deal with Orion after Orion began threatening litigation”).5

        Moreover, terminating the Canada Scoring Agreement allows

                                         . Jones Decl. ¶¶ 22-23. “[R]eplac[ing] an intermediary with

a direct relationship . . . is a prototypical valid business purpose” that offers “potentially improved

efficiency.” Viamedia, 218 F. Supp. 3d at 699 (record citations omitted). Between this principle,

the FTAIA, and the general rule against “forcing a company to deal with its rival,” it is very

unlikely that TransUnion could allege a potentially viable antitrust claim against FICO based on

the termination or non-renewal of the Canada Scoring Agreement. Id.

        Given the serious questions raised above about the viability of TransUnion’s theory, at the

very least TransUnion should seek leave to amend its counterclaims so that Judge Coleman can

rule on the sufficiency of its allegations before discovery proceeds.6 Indeed, the pleading standards

established in Twombly require that “[s]ome threshold of plausibility must be crossed at the outset”



5
  See also Intergraph Corp. v. Intel Corp., 195 F.3d 1346, 1358 (Fed. Cir. 1999) (“Courts have recognized
that ‘[t]he relationship between a manufacturer and its customer should be reasonably harmonious; and the
bringing of a lawsuit by the customer may provide a sound business reason for the manufacturer to terminate
their relations.’” (quoting House of Mat’ls, 693 F.2d at 889-90)); Zoslaw v. MCA Distrib. Corp., 693 F.2d
870, 890 (9th Cir. 1982) (“Thus Capitol’s acknowledged purpose of avoiding future litigation whose costs
exceeded the benefits from doing business with appellants qualified as a legitimate business reason for
refusing to deal.”); Borough of Lansdale v. PP & L, Inc., 2007 WL 2597559, at *15 (E.D. Pa. Sept. 4, 2007)
(finding “a legitimate business reason for PPL not to renew the Power Supply Agreements as the
contentious litigation between the Boroughs and PPL was already ongoing at the time PPL decided not to
renew the contract”); High Tech Commc'ns v. Panasonic Co., 1995 WL 65133, at *2 (E.D. La. Feb. 15,
1995) (rejecting claim that “allege[d] that the defendant violated the antitrust laws by terminating all sales
to High Tech for the dual purpose of retaliating against the plaintiff for commencing this lawsuit,” because
“even if the plaintiff has accurately characterized the defendant’s intent in its decision to terminate sales to
the High Tech, plaintiff’s second amended complaint fails to state a cause of action”); Reborn Enters., Inc.
v. Fine Child, Inc., 590 F. Supp. 1423, 1443 (S.D.N.Y. 1984) (“MacLaren’s present decision not to do
business with Reborn because they are involved in litigation is a unilateral decision . . . [that] would
constitute a legitimate business reason for refusing to deal”), aff’d, 754 F.2d 1072 (2d Cir. 1985).
TransUnion does not cite any persuasive authority to the contrary.
6
  In the event that TransUnion seeks leave to amend its counterclaims, FICO reserves the right to oppose
the motion, or to move for dismissal, on any appropriate grounds in addition to those set forth herein.
                                                       7
  Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 9 of 13 PageID #:2449




before a claim—particularly an antitrust claim—can proceed to the “inevitably costly and

protracted discovery phase.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007) (quoting Asahi

Glass Co. v. Pentech Pharms., Inc., 289 F. Supp. 2d 986, 995 (N.D. Ill. 2003)).

II.    The Proposed Discovery Is Not Relevant To TransUnion’s Existing Counterclaims

       TransUnion likewise fails to show that the discovery sought is relevant to its existing

antitrust counterclaims. See Am. Roller Co., 2006 WL 1371441, at *3 (the Advisory Committee

Notes to Fed. R. Civ. P. 26(b)(1) make clear that the district court “has the authority to confine

discovery to the claims and defenses asserted in the pleadings”).

       While admitting that the proposed discovery is intended to support a new, unpleaded claim

for refusal to deal, Mot. at 6, TransUnion also asserts, inconsistently, that the discovery will

“reinforce and support” its claim that FICO’s practices in the U.S. are “exclusionary.” Id. at 5-6.

However, TransUnion’s existing claim is based on allegations of conduct and effects on

competition that are expressly limited to the United States. See, e.g., TU Counterclaims ¶ 21 (“The

restraints on competition contained in Fair Isaac’s contracts relate to the provision of credit scores

to financial institutions and consumers throughout the United States.”). In addition, as Judge

Coleman found, the gravamen of TransUnion’s antitrust claim is that certain provisions in the U.S.

scoring agreement between FICO and TransUnion (including the “Level Playing Field” provision)

are “exclusive dealing.” See MTD Mem. Op. (ECF No. 96) at 4. Exclusive dealing and refusal to

deal are two different theories of antitrust liability. See Viamedia, 218 F. Supp. 2d at 699. Indeed,

when opposing FICO’s motion to dismiss, TransUnion represented expressly that “TransUnion

does not challenge any ‘refusal to deal.’” TU MTD Op. at 1 (emphasis added).

       TransUnion’s new theory that FICO’s decision not to deal with TU Canada on similar

terms in Canada was also anticompetitive is not just outside the scope of TransUnion’s existing

antitrust allegations—the two are incompatible. Put simply, it cannot be anticompetitive for FICO
                                                  8
    Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 10 of 13 PageID #:2450




to enter into a scoring agreement with TransUnion in the U.S. on terms that (according to

TransUnion) allegedly are illegal “exclusive dealing,” but at the same time be anticompetitive for

FICO not to enter into a similar arrangement with TU Canada in Canada.

        Any suggestion by TransUnion that discovery into termination of the Canada Scoring

Agreement will uncover evidence of “retaliation” by FICO is similarly flawed. See Mot. at 6.

There is no theory of “retaliation” pled in TransUnion’s allegations, much less any mention of TU

Canada.     Regardless, an alleged “retaliatory” refusal to deal with TU Canada based on

TransUnion’s antitrust suit would still be evaluated as a refusal to deal claim. See supra, pp. 6-7.

As noted above, TransUnion has not asserted such a claim in this litigation and in fact has expressly

represented that its allegations do not assert any type of refusal to deal theory.

III.    The Burden Of Responding To The Proposed Discovery Is Not “Minimal”

        TransUnion offers assurances that the “incremental burden” associated with expanding the

scope of discovery to include the relationship between FICO and its affiliates and TU Canada and

the Canada Scoring Agreement would be “minimal.” Mot. at 7. FICO disagrees.

        The proposed requests seek “[a]ll documents” regarding termination of the Canada Scoring

Agreement, and five years of related financial information. See Mot. Ex. A. At a minimum,

TransUnion is proposing that FICO run additional search terms and collect and review more

documents7 from the files of at least four proposed FICO document custodians (Nathan Jones, Jon

Vinovich, James Woodward, and Mark Scadina), three of whom (all but Mr. Jones) are in-house

legal counsel. In its motion, TransUnion also promises a fight about whether in-house counsel’s

communications regarding the Canada Scoring Agreement are privileged. See id. at 8. To be sure,



7
 To the extent that TransUnion’s proposed discovery requests seek communications from the period August
2019 to the present, the custodial collections that FICO completed in July of this year do not include this
period, and thus, FICO would have to re-collect documents from any designated custodians.

                                                    9
    Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 11 of 13 PageID #:2451




FICO disputes any suggestion that its lawyers were “acting in their capacity as business

executives” when providing advice on the matter. Id. Even assuming that lawyers were involved

in FICO’s decisions regarding the Canada Scoring Agreement, or even heavily involved, that is

nothing remarkable—nor does it mean that advice they provided was not primarily legal.8 An

inevitable dispute over the privileged nature of communications involving FICO’s in-house

counsel would impose significant burden on both the parties and the Court’s own resources.

        Separately, FICO has already collected documents from proposed custodians and is

working diligently to meet the January 24, 2020 deadline set by Judge Coleman to substantially

complete document productions. See ECF No. 137. TransUnion’s current proposal for ESI search

terms would require FICO to review nearly 500,000 documents from five custodians alone. See

Ex. 1 (11/20/19 Email from N. Wayne). And TransUnion has since proposed that FICO review

documents from at least 26 custodians, all to fulfill TransUnion’s existing discovery requests. See

Ex. 2 (11/6/19 Ltr. from L. Pope). Given the rapidly approaching deadline to substantially

complete productions and the existing scope of discovery in this case, the parties should be having

discussions about how to narrow the burdens of discovery, not expand them.

        At a minimum, FICO should not be subjected to these discovery burdens until TransUnion

has been granted leave to amend and has demonstrated that its theory of antitrust liability premised

on the termination of the Canada Scoring Agreement is plausible.




8
  It is unclear why TransUnion cites Fair Isaac Corp. v. Experian Info. Sols., Inc., 2009 WL 10677479 (D.
Minn. Mar. 23, 2009). That decision addressed the privileged nature of communications involving FICO’s
in-house counsel on completely unrelated subjects, from litigation between the parties that is now more
than ten years old. Moreover, the court sustained FICO’s privilege objections to all but one of the
documents at issue, finding that they “either only pertained to legal matters or the legal advice predominated
over the business matters at issue in the communication.” Id. at *20.
                                                     10
 Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 12 of 13 PageID #:2452




IV.    In The Alternative, FICO Should Be Permitted To Serve Reciprocal Discovery

       If the Court is inclined to allow the discovery requested by TransUnion regarding the

Canada Scoring Agreement (although for all the reasons set forth above, it should not), the

discovery on this issue should be a two-way street. See, e.g., In re Folding Carton Antitrust Litig.,

76 F.R.D. 420, 427 (N.D. Ill. 1977). FICO should be permitted to serve a comparable number of

targeted discovery requests to TransUnion on relevant issues, e.g., why TU Canada proposed to

include a “                    ” provision in a Canadian scoring agreement if such a provision is,

according to TransUnion, illegal and anticompetitive.

                                         CONCLUSION

       For the foregoing reasons, TransUnion’s motion should be denied.



Dated: November 21, 2019                              Respectfully submitted,

                                                      /s/ J. Gregory Deis
                                                      Michael A. Olsen
                                                      J. Gregory Deis
                                                      Matthew D. Provance
                                                      Natalie F. Wayne
                                                      Mayer Brown LLP
                                                      71 South Wacker Drive
                                                      Chicago, IL 60606-4637
                                                      (312) 782-0600
                                                      (312) 701-7711—Facsimile
                                                      Email: molsen@mayerbrown.com
                                                      Email: gdeis@mayerbrown.com
                                                      Email: mprovance@mayerbrown.com
                                                      Email: nwayne@mayerbrown.com

                                                      Attorneys for Plaintiff/Counterclaim-
                                                      Defendant Fair Isaac Corporation




                                                 11
 Case: 1:17-cv-08318 Document #: 160 Filed: 11/21/19 Page 13 of 13 PageID #:2453




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 21, 2019, I caused a true and correct copy of the

foregoing document to be filed electronically. Notice of the filing will be sent to all counsel of

record by operation of the Court’s electronic filing system.


Dated: November 21, 2019



                                                            /s/ J. Gregory Deis
                                                     Attorney for Fair Isaac Corporation
